Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Bettie Hankins, Appellant                             Appeal from the County Court at Law No.
                                                      1 of Bell County, Texas (Tr. Ct. No.
No. 06-18-00083-CV          v.                        85504). Opinion delivered by Chief Justice
                                                      Morriss, Justice Burgess and Justice
TimePayment Corp., Appellee                           Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Bettie Hankins, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 11, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk